Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (JPH 1075551) in view of Short (US 0473367).

1. Takahashi et al. teach:
An electric machine (fig 4), comprising: 
a rotor 18 with a rotor shaft 4; 
a stator 19 having a housing 2 with a housing cover 6; and 
bearings 17 via which the rotor shaft is mounted rotatably in the housing, each bearing having a bearing inner ring 12 that bears against the rotor shaft, and a bearing outer ring 11 that bears against the housing, wherein the housing is manufactured in sections in which the respective bearing outer ring bears against the housing from a light metal alloy material or a light metal material (the motor case is made of metal and in the section of the bearing has an oxide film 28a) that has a transformed material 

    PNG
    media_image1.png
    177
    626
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    199
    660
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    879
    920
    media_image3.png
    Greyscale

Short teaches that a laminated core prevents eddy current circuits from forming.  The routineer would have readily laminated both the rotor core and stator core for the same benefit.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Takahashi et al. with 

7. Takahashi et al. teach:
An electric machine (fig 4), comprising: 
a rotor 18 with a rotor shaft 4; 
a stator 19 having a housing 2 with a housing cover 6; and 
bearings 17 via which the rotor shaft is mounted rotatably in the housing, each bearing having a bearing inner ring 12 that bears against the rotor shaft, and a bearing outer ring 11 that bears against the housing, wherein the housing is manufactured in sections in which the respective bearing outer ring bears against the housing from a light metal alloy material or a light metal material (the motor case is made of metal and in the section of the bearing has an oxide film 28a) that has a transformed material structure such that the housing is of electrically insulating in said sections; but does not teach a laminated rotor core and stator core.

    PNG
    media_image1.png
    177
    626
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    199
    660
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    879
    920
    media_image3.png
    Greyscale



Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Takahashi et al. with a laminated rotor core and stator core, as taught by Short so as to prevent eddy current circuits from forming in the rotor and stator.

4 & 10. Takahashi et al. teach:
The electric machine of claims 1 & 10, wherein the light metal alloy material or light metal material that has a transformed material structure forms an electrically insulating functional layer on its edge layer region (the edge that contacts the outer ring of the bearing).


Claims 2 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlowski et al. (US 20130033139).

2 & 8. Takahashi et al. has been discussed above, re claims 1 & 7; but does not teach at least one rotor shaft grounding ring for grounding the rotor shaft.



Consquently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Takahashi et al. with at least one rotor shaft grounding ring for grounding the rotor shaft, as taught by Orlowski et al. so as to direct electrostatic charge to ground.

Claims 3, 5, 6, 9, 11 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 10401710).

3 & 9. Takahashi et al. has been discussed above, re claims 1 & 7; but does not teach that the light metal alloy material or light metal material that has a transformed material structure is an aluminum alloy or aluminum material.

Wilson et al. teach that the light metal alloy material (6063 aluminum alloy that is electroplated on an oxide layer of a bearing surface) or light metal material that has a transformed material structure is an aluminum alloy or aluminum material to provide a low wear bearing.

    PNG
    media_image4.png
    339
    899
    media_image4.png
    Greyscale

Consquently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Takahashi et al. so that the light metal alloy material or light metal material that has a transformed material structure is an aluminum alloy or aluminum material, as taught by Wilson et al. so as to provide a low wear bearing.




5 & 11. Takahashi et al. has been discussed above, re claims 1 & 7; but does not teach that the light metal alloy material or light metal material that has a transformed material structure is a functionally graded material.

Wilson et al. teach that the light metal alloy material or light metal material that has a transformed material structure is a functionally graded material to provide a low wear bearing (6063 aluminum alloy).





6 & 12. Takahashi et al. has been discussed above, re claims 1 & 7; but does not teach that the material structure of the light metal material or light metal alloy material is transformed using plasma electrochemistry.

Wilson et al. teach that the material structure of the light metal material or light metal alloy material is transformed using plasma electrochemistry to provide a low wear bearing (re rejection of claims 3 & 4, electroplating is an electrochemical process).

    PNG
    media_image4.png
    339
    899
    media_image4.png
    Greyscale

Consquently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Takahashi et al. 









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832